        Case 18-33967-bjh11 Doc 635 Filed 03/05/19                       Entered 03/05/19 19:46:35            Page 1 of 7



        Thomas C. Scannell (TX 24070559)
        FOLEY & LARDNER LLP
        2021 McKinney Avenue, Suite 1600
        Dallas, TX 75201
        Telephone: (214) 999-3000
        Facsimile: (214) 999-4667
        tscannell@foley.com

                                 IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE NORTHERN DISTRICT OF TEXAS
                                             DALLAS DIVISION

        IN RE:                                                          §
                                                                        §        CHAPTER 11
        SENIOR CARE CENTERS, LLC, ET AL.                                §
                                                                        §        CASE NO: 18-33967-BJH-11
                            DEBTORS.                                    §        (Joint Administration)

                    MS AMLIN’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY

        PURSUANT TO LOCAL BANKRUPTCY RULE 4001-1(B), A RESPONSE IS REQUIRED
        TO THIS MOTION, OR THE ALLEGATIONS IN THE MOTION MAY BE DEEMED
        ADMITTED, AND AN ORDER GRANTING THE RELIEF SOUGHT MAY BE
        ENTERED BY DEFAULT.

        ANY RESPONSE SHALL BE IN WRITING AND FILED WITH THE CLERK OF THE
        UNITED STATES BANKRUPTCY COURT AT EARLE CABELL FEDERAL BUILDING,
        1100 COMMERCE ST., RM. 1254, DALLAS, TX 75242-1496 BEFORE CLOSE OF
        BUSINESS ON MARCH 19, 2019, WHICH IS AT LEAST 14 DAYS FROM THE DATE OF
        SERVICE HEREOF. A COPY SHALL BE SERVED UPON COUNSEL FOR THE
        MOVING PARTY AND ANY TRUSTEE OR EXAMINER APPOINTED IN THE CASE.
        ANY RESPONSE SHALL INCLUDE A DETAILED AND COMPREHENSIVE
        STATEMENT AS TO HOW THE MOVANT CAN BE “ADEQUATELY PROTECTED”
        IF THE STAY IS TO BE CONTINUED.

                   MS Amlin Underwriting Limited (“MS Amlin”), by and through its undersigned counsel,

        hereby moves this Court for the entry of an Order granting relief from the automatic stay as

        necessary to permit MS Amlin to cancel certain insurance policies1 with the debtor Senior Care

        Centers, LLC, (“Debtor”) effective as of May 1, 2018. In support of this Motion, MS Amlin states

        as follows:



        1
            A true and correct copy of these insurance policies are attached hereto as Composite Exhibit A.

        MS AMLIN’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY                                                      PAGE 1
4812-1653-9272.3
        Case 18-33967-bjh11 Doc 635 Filed 03/05/19             Entered 03/05/19 19:46:35          Page 2 of 7



                                                 BACKGROUND

                   1.   The Debtor operates multiple senior living facilities. Prior to filing its petition for

        bankruptcy, the Debtor purchased the insurance policies at issue here (the “Policies”), referred to

        as “Certificates of Insurance,” through Certain Underwriters at Lloyd’s of London (the

        “Underwriters”).

                   2.   Lloyd’s of London is a commercial insurance marketplace comprised of syndicates,

        which act as underwriters and assume a percentage of risk under various certificates of insurance.

                   3.   MS Amlin is the underwriting member of one of Lloyd’s of London’s syndicates

        (Syndicate 2001). Generally, MS Amlin, through Syndicate 2001, provides, inter alia, specialty

        insurance coverage to commercial enterprises, and is the lead syndicate on the Policies issued to

        the Debtor.

                   4.   The Policies insure the Debtor against general and professional liability.

                   5.   The Policies permit Underwriters, through MS Amlin as lead syndicate, to cancel

        the Policies by providing written notice. Specifically, the Policies state:

                        We can cancel this policy by giving written notice to the first of you named on the
                        Declarations, at your last known address at least (1) 10 days, if we cancel for non-
                        payment of premium; or (2) 30 days, if we cancel for any other reason before
                        effective date of cancellation.

                        See Ex. A, Section XVII “Cancellation”, ¶ B.

                   6.   The Policies make clear that the terms “we,” “us,” and “our” refer to the

        Underwriters providing the insurance. See id. at “Long Term Care Common Conditions”, p. 1.

                   7.   Prior to the petition date, the Debtor had multiple claims made against it—

        triggering coverage under the Policies. Pursuant to the terms of the Policies, Debtor was required

        to pay a deductible for each such claim in the amount of $100,000. The Debtor failed to make




        MS AMLIN’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY                                           PAGE 2
4812-1653-9272.3
        Case 18-33967-bjh11 Doc 635 Filed 03/05/19             Entered 03/05/19 19:46:35          Page 3 of 7



        payment on numerous deductibles owed under the Policies. As of the date of filing of this Motion,

        the Debtor owes over $3.3 million in unpaid deductibles.

                   8.    Failing to pay these deductibles forces MS Amlin and the other Underwriters to

        absorb the costs associated with the deductibles Debtor owes. Until the Policies are terminated,

        additional deductible payments are continuing to come due, increasing Underwriters’ losses with

        no clear prospect of recovery.

                                              REQUESTED RELIEF

                   9.    MS Amlin is seeking relief from the automatic stay under Bankruptcy Code

        § 362(d)(1) to terminate a pre-petition executory contract with Debtor. Accordingly, MS Amlin

        requests that this Court enter an Order modifying the automatic stay to permit MS Amlin to

        terminate the Policies, and exercise all of its rights and remedies under the Policies.

                                            GROUNDS FOR RELIEF

                   10.   As an initial matter, an unsecured creditor may seek relief from the automatic stay

        under 11 U.S.C. §362(d). In re Westwood Broad., Inc., 35 B.R. 47, 48 (Bankr. D. Haw. 1983).

                   11.   Although section 362(a) of the Bankruptcy Code stays certain acts against a debtor

        and property of the estate after the commencement of a bankruptcy proceeding, section 362(d) of

        the Bankruptcy Code authorizes creditors to petition for relief from the automatic stay. Under 11

        U.S.C. §362(d)(1), the Court can lift the automatic stay “for cause.”

                   12.   Discretionary relief from the stay, and whether cause exists, must be determined on

        a case by case basis, as there is no clear or standard definition of what constitutes “cause.” In re

        Mac Donald, 755 F.2d 715, 717 (9th Cir. 1985) (citing 2 Collier Bankruptcy Manual § 362.06 (3d

        ed. 1979)).

                   13.   Here, cause exists to lift the stay because on a post-petition basis, the Debtor has

        failed to fund its unpaid deductibles, forcing MS Amlin to absorb increasing losses. Further, the

        MS AMLIN’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY                                          PAGE 3
4812-1653-9272.3
        Case 18-33967-bjh11 Doc 635 Filed 03/05/19             Entered 03/05/19 19:46:35          Page 4 of 7



        Policies permit cancellation, at will, upon 30 days’ notice.            See Ex. A, Section XVII

        “Cancellation”, ¶ B.

                             Cancellation Is Proper Pursuant to Terms of the Policies.

                   14.   Courts willingly grant relief from stay to cancel insurance policies where the

        contractual terms allow for cancellation. See, e.g., In re Naartjie Custom Kids, Inc., 2015 WL

        1132791, at *1 (Bankr. D. Utah Jan. 26, 2015) (granting motion for relief from stay to allow insurer

        to cancel policy pursuant to contractual terms allowing for cancellation if insured population drops

        below stated minimum).

                   15.   Further, MS Amlin requests this relief from stay so MS Amlin may be “free to

        enforce its rights under non-bankruptcy law.” In re Consol. Indus. Corp., 330 B.R. 227, 232

        (Bankr. N.D. Ind. 2001) (“Consolidated Industries”). To pursue this form of relief, a petitioner

        has to show only that it has a “‘colorable claim’ concerning the opportunity for cancellation.” Id.

        at 233.

                   16.   In Consolidated Industries, the debtor’s former parent petitioned the court to

        determine that it was entitled to cancel liability insurance it previously acquired for the debtor. Id.

        at 229. Finding the proceeding was “in effect, a request for relief from the automatic stay,” the

        court looked to authority surrounding creditors seeking to enforce their rights under non-

        bankruptcy law. Id. at 232-33. Consequently, the court granted relief from stay, noting the

        insurance policies in question provided for cancellation by giving written notice. Id. at 229.

                   17.   In doing so, the court viewed the debtor’s former parent as being “faced with the

        prospect of a continually increasing unsecured claim, through the unreimbursed expenses that it

        has and will continue to incur, and the opportunity under non-bankruptcy law to minimize its losses

        by attempting to cancel the insurance contracts generating those expenses.” Id. at 233. The Court



        MS AMLIN’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY                                           PAGE 4
4812-1653-9272.3
        Case 18-33967-bjh11 Doc 635 Filed 03/05/19              Entered 03/05/19 19:46:35        Page 5 of 7



        lifted the stay in order to permit the petitioner “to staunch the flow of blood and minimize its

        losses.” Id.

                   18.    In sum, the Consolidated Industries court found relief from stay was appropriate

        because the Debtor’s post-petition conduct forced the movant to incur an ever increasing pre-

        petition claim.

                   19.    Similarly, MS Amlin seeks to enforce its contractual right to terminate the Policies

        so that it too may “staunch the flow of blood” that the compounding unpaid deductibles are

        causing. If the Court lifts the automatic stay, MS Amlin would undoubtedly have the contractual

        right to terminate the Policies in accordance with the cancellation provisions. See Section XVII,

        ¶ B.

                   20.    In short, each day the Policies remain in effect creates the prospect that MS Amlin

        will have to continue paying expenses related to claims for which it will not receive any

        reimbursement. If the Court grants relief to allow MS Amlin to pursue its contractual termination

        rights, the Debtor will simply be held to the contractual terms to which it agreed.

                                                   CONCLUSION

                   For the foregoing reasons, MS Amlin respectfully moves this Court to enter an Order

        granting MS Amlin relief from the automatic stay pursuant to 11 U.S.C. § 362(d)(1) so that it, and

        its successors and assigns, may exercise its rights and remedies pursuant to the Policies, and

        granting such other and further relief as the Court deems just and necessary.




        MS AMLIN’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY                                          PAGE 5
4812-1653-9272.3
        Case 18-33967-bjh11 Doc 635 Filed 03/05/19            Entered 03/05/19 19:46:35         Page 6 of 7



        Date: March 5, 2019                           Respectfully submitted,

                                                      /s/ Thomas C. Scannell
                                                      Thomas C. Scannell (TX 24070559)
                                                      FOLEY & LARDNER LLP
                                                      2021 McKinney Avenue, Suite 1600
                                                      Dallas, TX 75201
                                                      Telephone: (214) 999-3000
                                                      Facsimile: (214) 999-4667
                                                      tscannell@foley.com

                                                      COUNSEL FOR MOVANT



                                       CERTIFICATE OF CONFERENCE

                The undersigned counsel for Movant hereby certifies that on March 4, 2019, I conferred
        via telephone with Trey Monsour, counsel of record to the Debtors in these jointly administered
        bankruptcy cases, regarding the relief requested by Movant in the Motion. As of the date of the
        Motion, the Debtors are opposed to the relief requested in the Motion. Although not able to settle
        the relief requested in the Motion prior to filing, the parties will continue to discuss and consider
        in good faith any alternatives for resolution during the pendency of the Motion.

                                                              /s/ Thomas C. Scannell
                                                              Thomas C. Scannell

                                          CERTIFICATE OF SERVICE

               I hereby certify that, on March 5, 2019, a true and correct copy of the foregoing document
        was served electronically by the Court’s CM/ECF PACER system on all parties registered to
        receive CM/ECF notice in these cases, including, without limitation, the following parties:

                   Counsel for Debtors:
                   Polsinelli PC
                   Trey Andrew Monsour
                   1000 Louisiana St., Ste 6400
                   Houston, TX 77002
                   TMonsour@Polsinelli.com

                   Jeremy Johnson
                   600 Third Avenue, 42nd Floor
                   New York, NY 10016
                   Jeremy.johnson@polsinelli.com




        MS AMLIN’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY                                         PAGE 6
4812-1653-9272.3
        Case 18-33967-bjh11 Doc 635 Filed 03/05/19           Entered 03/05/19 19:46:35   Page 7 of 7



                   Counsel for the Unsecured Creditors Committee:
                   Nancy A. Peterman
                   Shari L. Heyen
                   Greenberg Traurig LLP
                   1000 Louisiana, Suite 1700
                   Houston, TX 77002
                   (713) 374-3500
                   Fax : (713) 374-3505
                   petermann@gtlaw.com
                   heyens@gtlaw.com

                   Office of the United States Trustee
                   Attn: Meredyth A. Kippes
                   1100 Commerce Street, Room 976
                   Dallas, TX 75242
                   Meredyth.a.kippes@usdoj.gov

                   Counsel for the Administrative Agent:
                   Duane Morris LLP
                   Attn: John Robert Weiss; Rosanne Ciambrone
                   190 S. LaSalle Street, Suite 3700
                   Chicago, IL 60603
                   jrweiss@duanemorris.com
                   rciambrone@duanemorris.com


                                                             /s/ Thomas C. Scannell
                                                             Thomas C. Scannell




        MS AMLIN’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY                                 PAGE 7
4812-1653-9272.3
